


110 HR 5568 IH: Start Building a Real Fence Act of

U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5568
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2008
			Mr. Graves introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 to clarify requirements relating to the construction
		  of a physical fence along the southwest border, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Start Building a Real Fence Act of
			 2008.
		2.Physical fencing
			 along the southwest border
			(a)Removal of
			 limitation qualificationSection 102 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), as
			 amended by section 564 of division E of the Consolidated Appropriations Act,
			 2008 (Public Law 110–161), is amended by striking subparagraph (D) of
			 subsection (b)(1) of such section 102.
			(b)Clarification
			 that fencing shall be physicalSection 102 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 is further
			 amended—
				(1)in subsection (a),
			 by inserting , including physical fencing, after physical
			 barriers;
				(2)in subsection
			 (b)—
					(A)in the subsection
			 heading, by inserting physical before fencing;
					(B)in paragraph
			 (1)—
						(i)in
			 the paragraph heading, by inserting physical before fencing;
						(ii)in
			 subparagraph (A)—
							(I)in the
			 subparagraph heading, by inserting physical before fencing;
							(II)by inserting
			 physical before fencing along; and
							(III)by inserting
			 such before fencing would;
							(iii)in
			 subparagraph (B)—
							(I)in clause (i), by
			 inserting physical before fencing; and
							(II)in clause (ii),
			 by inserting physical before fencing; and
							(iv)in
			 subparagraph (C)(i), by inserting physical before
			 fencing;
						(C)in paragraph (2),
			 by inserting physical before fences;
					(D)in paragraph
			 (3)—
						(i)by
			 inserting physical before fencing; and
						(ii)by
			 inserting physical before fence; and
						(3)in subsection
			 (c)(1), by striking barriers and roads and inserting
			 physical fencing, barriers, and roads.
				(c)RepealSubsection
			 (b) of section 564 of division E of the Consolidated Appropriations Act, 2008
			 (Public Law 110–161) is repealed.
			
